DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
2.	Acknowledgment is made of this is a continuation of US Application No. 16/790,358, fired on February 13, 2020, now Patent No. 11,070,281, which is a continuation of US Application No. 16/017,244, fired on June 25, 2018, now Patent No. 10,623,084, which is a continuation of US Application No. 15/617,550, fired on June 8, 2017, now Patent No. 10,044,432, which is a continuation of US Application No. 15/202,924, fired on July 6, 2016, now Patent No. 9,806,793, which is a continuation of US Application No. 14/582,610, fired on December 24, 2014, now Patent No. 9,426,631, which is a continuation of US Application No. 14/110,783, fired on October 9, 2013, now Patent No. 8,989,237, filed as application No. PCT/JP2012/002676 on April 18, 2012, which claims for foreign priority under 35 U.S.C. 119(a)-(d) based on Japan Parent Application Nos. 2011-093539, filed on April 19, 2011, 2011-102099, filed on April 28, 2011, 2011-118453, filed on May 26, 2011, 2011-140747, filed on June 24, 2011, and 2011-192123, filed on September 2, 2011.

Information Disclosure Statement
3.	The acknowledgment is made of applicant submitted the information disclosure statement (IDS) on April 29, 2021 and June 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated April 29, 2021. Claims 1-4 have been canceled; claims 5-8 are new. 
Upon entering the amendment, claims 5-8 are pending. This communication is considered fully responsive and sets forth below. 

Specification
6.	The title of the invention is not descriptive.
The title of this application is “RELAY METHOD AND RELAY DEVICE.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,281. 
Regarding claim 5, it recites, “A base station comprising: 
circuitry, which, in operation, generates one or more transmission signals; and 
a transmitter, which, in operation, transmits control information and the one or more transmission signals, the control information indicating a transmission scheme among a plurality of transmission schemes; 
wherein 
in a first scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding first modulation signals and second modulation signals with precoding matrixes being changed among each symbol, and 
in a second scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding the first modulation signal and the second modulation signal with a precoding matrix being same among each symbol.”
Claim 1 of U.S. Patent No. 11,070,281 recites, “A terminal apparatus comprising: 
a receiver, which, in operation, receives control information and one or more transmission signals, the control information indicating a transmission scheme among a plurality of transmission schemes; and 
circuitry, which, in operation, decodes the one or more transmission signals based on the control information, 
wherein 
in a first scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding first modulation signals and second modulation signals with precoding matrixes being changed among each symbol, and
in a second scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding the first modulation signal and the second modulation signal with a precoding matrix being the same among each symbol.”
Based on the information presented above, claim 5 of the instant application claims similar elements as in claim 1 of U.S. Patent No. 11,070,281, e.g., “control information and the one or more transmission signals” and “the control information indicating a transmission scheme among a plurality of transmission schemes,” as indicated in italics above.
The difference between these two claims are: claim 5 of the instant application is written as an apparatus-claim, i.e., a base station, focusing on transmitting control information and the one or more transmission signals; claim 1 of U.S. Patent No. 11,070,281 is written as an apparatus-claim, i.e., a terminal apparatus, focusing on receiving control information and the one or more transmission signals.
Though claim 5 of the instant application focuses on transmitting feature and claim 1 of U.S. Patent No. 11,070,281 focuses on receiving feature, claim 5 of the instant application would be obvious to one skilled in the art based on the teaching of claim 1 of U.S. Patent No. 11,070,281. 
Same rationale applies to claims 6-8 as follows:
8.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,070,281. 
9.	Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,070,281. 
10.	Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,070,281. 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12.	Claims 5-8 rejected under 35 U.S.C. 112(b).
Regarding claim 5, it recites, “A base station comprising: 
circuitry, which, in operation, generates one or more transmission signals; and 
a transmitter, which, in operation, transmits control information and the one or more transmission signals, the control information indicating a transmission scheme among a plurality of transmission schemes; 
wherein 
in a first scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding first modulation signals and second modulation signals with precoding matrixes being changed among each symbol, and 
in a second scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding the first modulation signal and the second modulation signal with a precoding matrix being same among each symbol.”
The claim is an apparatus claim that is operated by a base station. It includes performing multiple functions, e.g., generating and transmitting functions. 
For the transmitting function, i.e., “transmits control information and the one or more transmission signals” as indicated in italics above, where the control information and the one or more transmission signals is transmitted to is not defined in the claim. In other words, what is the targeting party/entity of the control information and the one or more transmission signals?
Consequently, claim 5 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to claim 7 for the usage of the terms: 
“generating one or more transmission signals” in line 2, since the generating party/entity is not defined in the claim; 
“receiving control information and the one or more transmission signals” in line 3, since where the control information and the one or more transmission signals are come from is not defined in the claim.
Claim 6 is rejected since it depends from claim 5.
Claim 8 is rejected since it depends from claim 7.
13.	Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
Allowable Subject Matter
14.	Claims 5-8 are rejected under the nonstatutory obviousness-type double patenting and 35 U.S.C. 112(b) as presented above, but would be allowable if rewritten or amended to overcome the rejection(s).
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Goto et al. (US 2013/0039405) and Chung et al. (US 2012/0213196) are generally directed to various aspects of the coding scheme selection unit that outputs bits of a signal in a past reception to a second coding unit and outputs bits of a retransmission signal to a third coding unit, where the second coding unit decodes bits and the third coding unit codes bits with a different constraint length from a constraint length in the second coding unit; and performing contention-based transmission in a wireless communication system according to setting a radio resource control (RRC) connection with a receiver end where the contention-based transmission is received. 
However, in consideration of the preliminary amendment with arguments/remarks filed on April 29, 2021, the information disclosure statement filed April 29, 2021 and June 14, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“in a first scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding first modulation signals and second modulation signals with precoding matrixes being changed among each symbol,” and “in a second scheme of the plurality of transmission schemes, the one or more transmission signals is generated by precoding the first modulation signal and the second modulation signal with a precoding matrix being the same among each symbol,” as specified in claim 5. 
Similar limitations are included in claim 7. 
Dependent claims 6 and 8 are also allowable for incorporating the features recited in the independent claim(s).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gaal et al. (US 2012/0114014) is directed to various aspects of determining different precoding vectors based on a user equipment receiving an indicator from a base station receiving the data channel transmissions of whether to use frequency hopping over the slots; 
Goto et al. (US 2013/0039405) is directed to the coding scheme selection unit that outputs bits of a signal in a past reception to a second coding unit and outputs bits of a retransmission signal to a third coding unit, where the second coding unit decodes bits and the third coding unit codes bits with a different constraint length from a constraint length in the second coding unit;
Chung et al. (US 2012/0213196) is generally directed to various aspects of performing contention-based transmission in a wireless communication system according to setting a radio resource control (RRC) connection with a receiver end where the contention-based transmission is received;
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters;
Bogestam et al. (US 2011/0244800) is directed to a method for retrieving user data and a predefined communication criterion from a first wireless user equipment having at least two communication interfaces; selecting one of the communication interfaces in dependence of the predefined communication criterion.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473